ON MOTION TO DISMISS
PER CURIAM.
For the reasons given in State of La. v. Moore, 19 La. App. 364, 140 So. 516, decided March 7, 1932, this cause is transferred to the Supreme Court.
In view of the provisions of Act No. 19 of 1912 it is ordered, adjudged, and decreed that this appeal be, and it is, transferred to the Supreme Court of Louisiana to be disposed of according to law; the transfer to be made within sixty days after this judgment becomes final and, if not so made, then the appeal to be deemed dismissed; defendant and appellant to pay costs of appeal in this court, the remaining costs to await final determination of the matter.